DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,720,360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
…
wherein the first width is larger than the second width, 
wherein the kerf is defined by opposing sidewalls of a recast region that extends along opposing sidewalls of the substrate and along opposing sidewalls of the plurality of dielectric layers, 

wherein a second portion of the recast region along the sidewalls of the substrate has a second thickness that increases as the recast region extends into the substrate.
in claim 11:
…
wherein forming the kerf comprises: forming, in a first pass of the laser tool over the scribe line region, a first trench extending along a first edge of the first region using a first laser beam of the laser tool; 
after the first trench is formed, forming, in a second pass of the laser tool over the scribe line region, a second trench extending along a second edge of the first region using a second laser beam of the laser tool; and 
after the second trench is formed, forming, in a third pass of the laser tool over the scribe line region, a third trench in the first region between the first trench and the second trench using a third laser beam of the laser tool.
in claim 17:
…
wherein laser ablating the scribe line region comprises: passing the laser tool over the scribe line region for a first time, wherein a first laser beam of the laser tool ablates the scribe line region to form a first trench while the laser tool passes the scribe line region for the first time; 

passing the TSMP20160487USo3Page 5 of 9laser tool over the scribe line region for a third time, wherein a third laser beam of the laser tool ablates the scribe line region to form a third trench while the laser tool passes the scribe line region for the third time, wherein the third trench is between the first trench and the second trench.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826